Citation Nr: 1740948	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  12-24 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for low back degenerative arthritis, L4, L5, S1, as secondary to a right knee disability. 

2.  Entitlement to a rating in excess of 20 percent for left knee degenerative arthritis, as secondary to a right knee disability. 

3.  Entitlement to a rating in excess of 10 percent for right knee degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1983 to November 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In May 2010, the San Diego RO denied an increased rating in excess of 20 percent disabling for degenerative arthritis of the low back, L4, L5, S1, an increased rating in excess of 20 percent disabling for degenerative arthritis of the left knee and an increased rating in excess of 10 percent disabling for degenerative arthritis of the right knee.  After the decision was entered, the case was transferred to the jurisdiction of the RO in Los Angeles.  

The case was previously before the Board in May 2015.  At that time, the Board remanded all three listed claims and instructed the RO to obtain updated medical records, as referenced by the Veteran in hearing testimony.  Specific to the claims for degenerative arthritis of the left and right knees, the Board instructed the RO to consider whether the Veteran was entitled to one or more separate, compensable ratings for the surgical scars on his knees, in light of the Veteran's testimony that the scars sometimes felt sensitive to the touch.  The Board also instructed the RO to consider whether the Veteran should be entitled to a separate compensable rating for dislocation or removal of the meniscus of either knee under Diagnostic Codes 5258 and/or 5259 based on past meniscectomies.  The RO was to schedule a new examination of the knees and/or the spine, as necessary if the evidence procured on remand indicated a material change in one or more of the disabilities at issue since the last VA examination in March 2014.. 

In February 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been prepared and associated with the record. 

In February 2016, the Los Angeles RO increased the rating for degenerative arthritis of the low back, L4, L5, S1, to 40 percent disabling , effective January 8, 2016.  As the RO did not grant the full benefit sought, the issue of a higher rating for degenerative arthritis of the low back remains at issue before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  The Board notes that although the February 2016 rating decision was dated February 4, 2016, the decision was incorporated into the RO's February 1, 2016 supplemental statement of the case.  Therefore, the issue is properly before the Board. 

This appeal was processed using the Virtual Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems. 


FINDINGS OF FACT

1.  Prior to January 8, 2016, the Veteran's degenerative arthritis of the lower back, L4, L5, S1 has been manifested by a limitation of flexion to greater than 30 degrees but not greater than 60 degrees, or by muscle spasm or guarding severe enough to result in an abnormal gait. 

2.  As of January 8, 2016, the Veteran's degenerative arthritis of the lower back, L4, L5, S1 has been manifested by a limitation of flexion to 30 degrees. 

3.  There is X-ray evidence of degenerative arthritis involving both knees. 

4.  Flexion and extension of the Veteran's knees are not limited to a compensable degree. 

5.  Degenerative arthritis of the Veteran's left knee is manifested by occasional incapacitating exacerbations. 

6.  Degenerative arthritis of the Veteran's right knee is not manifested by occasional incapacitating exacerbations. 


CONCLUSIONS OF LAW

1.  Prior to January 8, 2016, the criteria for a rating in excess of 20 percent for degenerative arthritis of the lower back, L4, L5, S1 have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.14, 4.71a, Diagnostic Code 5242 (2016).

2.  Since January 8, 2016, the criteria for a rating in excess of 40 percent for degenerative arthritis of the lower back, L4, L5, S1 have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.14, 4.71a, Diagnostic Code 5242. 

3.  The criteria for a rating in excess of 20 percent for degenerative arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.14, 4.71a, Diagnostic Codes 5310, 5260.

4.  The criteria for a rating in excess of 10 percent for degenerative arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.14, 4.71a, Diagnostic Codes 5310, 5260.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In a February 2016 letter to the Board, the Veteran contested the adequacy of the January 2016 VA knee examination he was provided.  Specifically, the Veteran claimed that the examiner flexed his knees to a point of extreme pain.  By law, a VA examination is required to be performed by an adequate VA examiner, i.e., one who is able to provide "competent medical evidence" under 38 C.F.R. § 3.159(a)(1).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See 38 C.F.R. § 3.159(a)(1); Cox v. Nicholson, 20 Vet. App. 563, 569.  The examination was performed by a medical doctor.  The examiner tested the Veteran's knees for limitations of flexion and extension as well as for evidence of pain on flexion and extension.  Functional loss due to pain is a consideration in rating joint disabilities.  The examiner noted that pain on flexion of both knees caused functional loss.  The Board finds that there is nothing to suggest that the examiner or the examination were inadequate. 

Additionally, the Board finds that there has been substantial compliance with its May 2015 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As noted above, the Board previously remanded the Veteran's claim to obtain any recent VA medical treatment records and to afford the Veteran new medical examinations if they were deemed necessary.  In November 2015 the RO obtained the Veteran's records from Loma Linda VA Medical Center dated from August 2010.  In January 2016 the Veteran underwent examinations for his knee and spine conditions.  The Board also instructed the RO to consider whether a separate rating was appropriate for surgical scars on the Veteran's knees and dislocation or removal of the meniscus of either knee.  In February 2016, the RO issued a supplemental statement of the case that included a review of Diagnostic Codes 5258 and 5259 for removal of cartilage and Diagnostic Codes 7801, 7802, and 7804 for scars.  The Board can adequately conclude that the RO considered those Diagnostic Codes in its review of the Veteran's claim. 

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Increased Rating Claims

Disability evaluations are determined by the application of the facts presented to the VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 


A.  Degenerative Arthritis of the Low Back 

Pertinent Law and Regulations

The Veteran is currently service connected for degenerative arthritis of the lower back, L4, L5, S1 at a rating of 40 percent disabled under Diagnostic Code (DC) 5242, effective January 8, 2016.  Prior to January 8, 2016, degenerative arthritis of the lower back, L4, L5, S1 was rated at 20 percent disabling. 

DC 5242 is included under the General Rating Formula for Diseases and Injuries of the Spine ("Rating Formula").  38 C.F.R. § 4.71a.  The Rating Formula provides a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The Rating Formula provides a 40 percent rating for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

To be assigned a rating of 50 percent disabling, there must be unfavorable ankylosis of the entire thoracolumbar spine.  To be assigned a rating of 100 percent disabling, there must be unfavorable ankylosis of the entire spine. 

Intervertebral disc syndrome (IVDS) may be evaluated either under the Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a. 

The Board notes that the Veteran has been separately service connected for radiating pain of the left and right lower extremities, claimed as sciatica.  The rating of that disability is not on appeal. 


Analysis

The Veteran was service connected for degenerative arthritis of the lower back, L4, L5, S1 ("lower back arthritis"), secondary to a service-connected right knee disability, in August 1995.  He filed the claim for an increased rating for lower back arthritis in July 2008.  

The Veteran underwent a VA examination, in December 2009.  The examiner found that forward flexion of the thoracolumbar spine was limited to 45 degrees and combined range of motion was to 165 degrees.  The examiner also reported that there was guarding of movement, but that the Veteran's posture and gait were within normal limits.  He wore a back brace to support his lower back but did not require crutches, a cane, corrective shoes, a wheelchair, or walker.  Examination of the thoracolumbar spine shoed evidence of radiating pain on movement in the bilateral buttocks.  The muscle spasm did not produce an abnormal gait.  Examination did not reveal any weakness and muscle tone was normal.  There was negative straight leg raising bilaterally.  Lasegue's sign was negative and there was no atrophy present in the limbs.  Function was additionally limited after repetitive use by pain, fatigue, weakness, and lack of endurance, but not by incoordination.  There was no ankylosis of the thoracolumbar spine.  

As forward flexion was less than 60 degrees but more than 30 degrees and there was no ankylosis.  Repetitive range of motion testing was accomplished and showed no additional loss of motion or additional degree of limitation on any movement plane.  , the RO correctly applied a rating of 20 percent disabled based on these findings. 

In a June 2011 VA examination, the examiner found that forward flexion of the thoracolumbar spine was limited to 70 degrees and combined range of motion was to 190 degrees.  There was objective evidence of pain on active range of motion and there were additional limitations after three repetitions of range of motion.  The Veteran had antalgic gait, resulting in the use of a cane.  Posture was normal, with no abnormal spinal curvatures, and no ankylosis. 

Although flexion was no longer met the criteria for a rating of 20 percent disabled, based on the June 2011 examination, the RO issued an August 2011 statement of the case (SOC), correctly continued the 20 percent rating based on guarding severe enough to result in an abnormal gait which accounts for functional loss under 38 C.F.R. 4.40
In a February 2015 hearing before the Board, the Veteran testified that he had a magnetic resonance imaging examination (MRI) of his back as a result of his worsening condition.  The MRI does not provide information on limitation of flexion that is necessary to rate the disability.  However, in January and August 2014 orthopedic surgery outpatient notes from Loma Linda VA Medical Center (VAMC), examination notes show that the Veteran had thoracolumbar spinal flexion to 80 degrees.

Subsequent to the Board's May 2015 remand, the Veteran underwent another VA examination in January 2016.  The examiner found that forward flexion of the spine was limited to 30 degrees and total range of motion was limited to 70 degrees.  There were objective indications of pain that contributed to functional loss.  There was no abnormal gait or abnormal spinal contour, and no ankylosis.  The examiner reported a diagnosis of IVDS of the thoracolumbar spine, but that the Veteran had not had any episodes of acute signs and symptoms due to IVDS that required prescribed bed rest in the prior 12 months. 

Based on the January 2016 examination, the RO increased the Veteran's rating for lower back arthritis from 20 percent to 40 percent disabling in a February 2016 rating decision, effective as of the date of the examination.  This rating was appropriate due to flexion of the thoracolumbar spine being limited to 30 degrees.  As there was no ankylosis, a higher rating was not warranted.  At no time during the course of this claim did the Veteran meet the criteria for a 50 or 100 percent rating which would require a showing of unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  

Based on the aforementioned evidence, the service connected lower back arthritis has been appropriately rated throughout the appeal period.  As the preponderance of the evidence is against an increased rating, the "benefit of the doubt" rule is not applicable and the Board must deny the claim for an increased rating.  See 38. U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Degenerative Arthritis of the Left Knee and Right Knee

Pertinent Law and Regulations

The RO has rated the Veteran's right knee degenerative arthritis under Diagnostic Code (DC) 5010 for arthritis due to trauma and DC 5260 for limitation of flexion of the knee.  The Veteran's left knee degenerative arthritis is rated under DC 5010 only.  
DC 5010instructs VA to rate the disability under DC 5003 for degenerative arthritis.  Under DC 5003, a 10 percent disability evaluation requires X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  If two or more major joints or minor joint groups are not involved, degenerative arthritis established with x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic code, a rating of 10 percent is applied for each such major joint or minor joint groups affected by limitation of motion, to be combined, not added under DC 5003.  Note (1) of this code states that the 20 and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note (2) states that the 20 and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under DC 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

DC 5260 provides a noncompensable rating for limitation of flexion of the knee limited to 60 degrees; a rating of 10 percent disabled for flexion limited to 45 degrees; a rating of 20 percent disabled for flexion limited to 30 degrees; and a rating of 30 percent disable for flexion limited to 15 degrees. 

The Board notes that separate ratings should be assigned for disabilities based on limitation of flexion, limitation of extension, and subluxation or lateral instability, respectively.  See VAOPGCPREC 23-97 & 9-98.  VA has previously conducted analysis regarding instability.  The Veteran has been rated separately for instability and that issue is not on appeal.  

Analysis

The Veteran filed a claim for an increased rating for degenerative arthritis of the left and right knees in July 2008.  At that time, the Veteran had a rating of 20 percent disabled for left knee degenerative arthritis and 10 percent disabled for right knee degenerative arthritis. 

A February 2010 VA examination revealed that flexion in both the left and right knees was limited to 90 degrees and extension in both knees was possible to 0 degrees.  On both the left and right knees, the joint function was additionally limited after repetitive use by pain and lack of endurance, but not fatigue, weakness or incoordination.  There was no additional limitation of motion after repetitive use.  X-ray evidence showed degenerative arthritis of both knees.  Examination revealed crepitus of both knees and tenderness and guarding of movement in the left knee.  The Veteran reported flare-ups, specific to the left knee, up to three times per day and lasting up to two hours per flare-up.  Flare-ups occurred spontaneously, resulted in pain with a severity level of 8 out of 10, and were alleviated by rest. 

Based on this examination, the RO continued the rating of 20 percent disabled for the left knee arthritis, based on X-ray evidence of degenerative arthritis involving two or more major joints with occasional incapacitating exacerbations.  The RO continued the rating of 10 percent disabled for the right knee arthritis based on X-ray evidence of degenerative arthritis involving two or more major joints with no evidence of occasional incapacitating exacerbations. 

The Veteran underwent another VA knee examination in August 2010.  The examination revealed full flexion and extension of the left knee.  Flexion of the right knee was limited to 115 degrees with full extension.  The examiner reported that there was tenderness and guarding of movement on the right knee and crepitus of both the left and right knees.  According to the examiner, the diagnosis of degenerative arthritis had not changed from the February 2010 examination. 

A 2013 report from Loma Linda VAMC describes moderately advanced degenerative arthritis involving predominately the lateral compartment and the medial patellofemoral space and bilateral effusions. 

Throughout 2014, Physical Medicine Rehab Notes from Loma Linda VAMC reveal that the Veteran received injections of Hyalgan in the bilateral knees to help alleviate pain.  Examinations conducted during this time show range of motion of 0 to 110 degrees in both knees.  

Subsequent to the Board's May 2015 remand, the Veteran underwent another VA examination in January 2016.  That examination revealed bilateral flexion limited to 100 degrees with normal bilateral extension.  On both knees there was evidence of functional loss due to pain on flexion.  There was evidence of pain with weight bearing and objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no additional loss of range of motion after repetitive use in either knee, no ankylosis, and no history of recurrent subluxation. 

The ratings for the left and right knees under DC 5010 account for the varying degrees of functional limitation due to the pain of degenerative arthritis.  In order to increase the rating for left knee degenerative arthritis in excess of 20 percent disabled, there would need to be evidence of flexion limited at least to 15 degrees or extension limited at least to 20 degrees.  In order to increase the rating for right knee degenerative arthritis in excess of 10 percent, there would either need to be evidence that the Veteran suffered from occasional incapacitating episodes of the right knee due to degenerative arthritis, or that flexion was limited to 30 degrees, or that extension was limited to 15 degrees.  Throughout the appeal period, the Veteran has not had flexion that was limited beyond 90 degrees and has not had any limitation of extension.  Furthermore, there has been no evidence of occasional incapacitating episodes of the right knee.  Therefore, ratings in excess of 20 percent disabling for the left knee and in excess of 10 percent disabling for the right knee are not warranted. 

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not applicable and the Board must deny the claim.  See 38. U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a rating in excess of 20 percent, prior to January 8, 2016, for degenerative arthritis of the lower back, L4, L5, S1, is denied. 

Entitlement to a rating in excess of 40 percent, from January 8, 2016, for degenerative arthritis of the lower back, L4, L5, S1, is denied.

Entitlement to a rating in excess of 20 percent for degenerative arthritis of the left knee is denied. 

Entitlement to a rating in excess of 10 percent for degenerative arthritis of the right knee is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


